UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 23, 2011 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Canada 1-12497 33-1084375 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (IRS EmployerIdentification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (775) 858-3750 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.07 Submission of Matters to a Vote of Security Holders On June 23, 2011, Altair Nanotechnologies Inc. (the “Company”) held an annual and special meeting of shareholders (the “Meeting”).The shareholders approved all proposals considered at the Meeting and approved all nominees of the Company for director, as follows: 1.The a proposal to increase in the number of authorized shares under the Altair Nanotechnologies Inc. 2005 Stock Incentive Plan from 2,250,000 to 7,250,000 shares if the Common Share Issuance with Canon Investment Holdings Ltd. closes or from 2,250,000 to 4,750,000 if the Common Share Issuance with Canon Investment Holdings Ltd. does not close was approved based upon the following vote: Votes For Votes Against Abstentions Broker Non-Votes 2.The proposal to approve an amendment to the Company’s Articles of Continuance to increase the maximum number of directors from nine to eleven was approved based on the following vote: Votes For Votes Against Abstentions Broker Non-Votes 3.The proposal to approve certain clarifying changes to our By-laws was approved based on the following vote: Votes For Votes Against Abstentions Broker Non-Votes 4.The following person were elected to serve as directors, each to serve until the next annual meeting of shareholders of the Company or until their respective successor shall have been duly elected, unless they are earlier resign or are removed: Name of Nominee Votes For Votes Withheld Broker Non-Votes Jon N. Bengtson Hossein Asrar Haghighi George E. Hartman Alexander Lee Pierre Lortie Robert G. van Schoonenberg Terry M. Copeland 2 5.The proposal to appoint Perry-Smith LLP as independent public accounting firm of the Company for the fiscal year ending December 31, 2011 and to authorize the Audit Committee of the Board of Directorsto fix their remuneration was approved based on the following vote: Votes For Votes Against Abstentions Broker Non-Votes N/A 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated:June 30, 2011 By: /s/Terry Copeland Terry Copeland, Chief Executive Officer 4
